
	
		I
		112th CONGRESS
		1st Session
		H. R. 2513
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2011
			Ms. Baldwin
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize grants to promote media literacy and youth
		  empowerment programs, to authorize research on the role and impact of
		  depictions of girls and women in the media, to provide for the establishment of
		  a National Task Force on Girls and Women in the Media, and for other
		  purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Healthy Media for Youth
			 Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Findings.
					Sec. 3. Grants to promote media literacy and youth empowerment
				programs.
					Sec. 4. Research on the role and impact of girls and women in
				the media on the development of youth.
					Sec. 5. National Task Force on Girls and Women in the
				Media.
					Sec. 6. Limitation.
					Sec. 7. Definitions.
					Sec. 8. Authorization of appropriations.
				
			2.FindingsCongress finds the following:
			(1)According to the
			 2010 study by the Kaiser Family Foundation entitled Generation M² Media
			 in Lives of 8- to 18-Year-Olds, most 8- to 18-year-olds spend about 10
			 hours a day using recreational media.
			(2)Sixty percent of
			 teenage girls compare their bodies to fashion models and almost 90 percent of
			 girls say the media places a lot of pressure on teenage girls to be thin,
			 according to the 2010 Girl Scout Research Institute report entitled
			 Beauty Redefined.
			(3)Only 34 percent of
			 girls report being very satisfied with their bodies, according to the 2006
			 study by the Girl Scout Research Institute entitled The New Normal? What
			 Girls Say About Healthy Living. Body dissatisfaction can lead to
			 unhealthy eating and dieting habits. Fifty-five percent of girls admit that
			 they diet to lose weight, 37 percent know someone who has been diagnosed with
			 an eating disorder, and 31 percent admit to starving themselves or refusing to
			 eat as a strategy to lose weight.
			(4)Fifty-four percent
			 of young girls in grades 3 through 5 worry about their appearance, and 37
			 percent of such girls worry specifically about their weight, according to the
			 2006 Girls Inc. report entitled The Supergirl Dilemma: Girls Grapple with
			 the Mounting Pressure of Expectations.
			(5)A
			 2007 report of the American Psychological Association’s Task Force on the
			 Sexualization of Girls reported that 3 of the most common mental health
			 problems among girls, eating disorders, depression or depressed mood, and low
			 self-esteem, are linked to sexualization of girls and women in media.
			(6)Sexualized
			 messages and images of girls and women can also negatively impact boys.
			 According to the 2007 report of the American Psychological Association’s Task
			 Force on the Sexualization of Girls, frequent exposure to sexualized media
			 images of girls and women can create unrealistic and unhealthy expectations of
			 girls' and women's physical appearance for boys, and may impair their ability
			 to develop healthy relationships with girls and women.
			(7)Girls and women of
			 color are disproportionately absent from mainstream media. The Girl Scout
			 Research Institute report, Beauty Redefined, states that only 32
			 percent of African-American girls think the fashion industry does a good job of
			 representing people of all races and ethnicities.
			(8)Women and girls
			 continue to be underrepresented in leadership roles in children's media. The
			 Geena Davis Institute on Gender in the Media reports that less than 1 in 3
			 speaking characters in children’s movies are female, and that the majority of
			 female characters in children’s movies are praised for their appearance or
			 physical beauty rather than their personality, intelligence, or other
			 talents.
			(9)Congress supports
			 efforts to ensure that youth improve their media literacy skills, and to
			 promote positive messages about girls and women that highlight healthy and
			 diverse body images, positive and active female role models, and equal and
			 healthy relationships between female and male characters.
			3.Grants to promote
			 media literacy and youth empowerment programs
			(a)Media
			 literacy
				(1)In
			 generalThe Secretary shall award grants to nonprofit
			 organizations to provide for the establishment, operation, coordination, and
			 evaluation of programs to increase the media literacy of girls and boys,
			 including by—
					(A)educating youth on
			 how to apply critical thinking skills when consuming media images and
			 messages;
					(B)encouraging youth
			 to consume healthy, balanced, and positive media depictions of girls and women;
			 and
					(C)raising awareness
			 about the perpetuation and damaging effects of unhealthy images of girls and
			 women, gender stereotypes, and the sexualization of girls and women.
					(2)ActivitiesPrograms
			 funded under this subsection may include—
					(A)programs designed
			 to encourage youth to develop analytical skills that promote autonomy and
			 critical understanding of how girls and women are depicted in the media;
					(B)age-appropriate
			 education about how the sexualization of girls and women, stereotypical gender
			 roles, and unhealthy images of girls and women can affect the body image of
			 youth, the choice of role models by youth, and relationships of youth among
			 their peers;
					(C)programs designed
			 to provide youth the skills to take responsibility for their use of
			 media;
					(D)education on
			 career opportunities within the media;
					(E)programs designed
			 to teach youth how to create and use media to contribute to social change,
			 especially in their communities;
					(F)education for
			 parents, educators, and other adults on how depictions of girls and women in
			 the media impact youth; or
					(G)support for public
			 or private partnerships that encourage businesses, advertisers, the
			 entertainment industry, and other media content providers to promote media
			 content that—
						(i)encourages healthy
			 body images;
						(ii)depicts positive
			 and active female role models; and
						(iii)portrays equal
			 and healthy relationships between female and male characters.
						(3)ReportThe
			 Secretary shall require each grant recipient under this subsection to submit to
			 the Secretary a report for each grant period that—
					(A)describes how
			 grant funds were used; and
					(B)evaluates the
			 effectiveness of the program funded through the grant.
					(b)Youth
			 empowerment
				(1)In
			 generalThe Secretary shall
			 award grants to nonprofit organizations to provide for the establishment,
			 operation, coordination, and evaluation of programs to support the empowerment
			 of girls or boys in a variety of ways, including by encouraging youth
			 empowerment through extracurricular activities and programs that—
					(A)develop
			 self-esteem, skills, and talents; and
					(B)celebrate
			 characteristics unrelated to physical appearance, such as leadership and
			 self-esteem.
					(2)ActivitiesPrograms
			 funded under this subsection may include programs designed to—
					(A)build confidence,
			 self-efficacy, and leadership skills of youth in single gender
			 environments;
					(B)develop values and
			 skills of youth such as respect, critical thinking, problem solving, and
			 collaborative team work; or
					(C)facilitate
			 opportunities for youth to interact with adult role models, such as mentors and
			 volunteers, in their communities.
					(3)ReportThe Secretary shall require each grant
			 recipient under this subsection to submit to the Secretary a report for each
			 grant period that—
					(A)describes how
			 grant funds were used; and
					(B)evaluates the
			 effectiveness of the program funded through the grant.
					(c)Matching
			 fundsThe Secretary may make a grant to a nonprofit organization
			 under subsection (a) or (b) only if the organization agrees to make available
			 non-Federal contributions toward the costs of the program for which such
			 organization revieves a grant in an amount that is not less than $1 for every
			 $5 of Federal funds awarded under this section. Such contribution may be in
			 cash or in-kind, fairly evaluated, including equipment, training, curricula, or
			 a preexisting evaluation framework.
			(d)Award
			 amountsNo grant awarded under this section shall be greater than
			 $1,000,000 or less than $100,000.
			(e)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 nonprofit organizations or projects that are—
				(1)focused on
			 underserved communities and groups, including racial and ethnic minorities,
			 representatives from different socioeconomic groups, and youth at risk for
			 eating disorders;
				(2)gender-specific;
				(3)culturally
			 competent;
				(4)developed in
			 collaboration with subject matter experts, community leaders, or youth serving
			 organizations; and
				(5)have demonstrated
			 expertise in providing training and evaluation of quality media literacy
			 activities or youth empowerment programs.
				(f)Certain
			 requirementsA grant may be made under subsection (a) or (b) only
			 if the applicant involved agrees to the following:
				(1)Not more than 20
			 percent of the grant funds will be used for administration, accounting,
			 reporting, and program oversight functions.
				(2)The grant will be
			 used to supplement and not supplant funds from other sources for increasing the
			 media literacy of, and empowering, youth.
				(3)The applicant will
			 abide by any limitations deemed appropriate by the Secretary on any charges to
			 individuals receiving services pursuant to the grant. As deemed appropriate by
			 the Secretary, such limitations on charges may vary based on the financial
			 circumstances of the individual receiving services.
				(g)Grant period;
			 application for assistance during subsequent grant years
				(1)Grant
			 periodA grant awarded under this section shall be for a period
			 of 3 years.
				(2)Application for
			 assistance during subsequent grant yearsAfter the first fiscal
			 year for which an entity receives a grant, the entity shall apply to receive
			 grant funds for a subsequent fiscal year during the grant period by submitting
			 an application to the Secretary at the beginning of each such fiscal year. An
			 application submitted under this paragraph shall include such information as
			 the Secretary may require, including, at a minimum, a description of the
			 progress of the entity.
				(h)ReportNot
			 later than 2 years after the date of the enactment of this Act, and annually
			 thereafter, the Secretary shall prepare and submit to the appropriate
			 committees of the Congress a report on the grants awarded under subsections (a)
			 and (b), including—
				(1)a
			 description of how the grant funds were used; and
				(2)an evaluation of
			 the effectiveness of such grants.
				4.Research on the
			 role and impact of girls and women in the media on the development of
			 youth
			(a)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention and in coordination with the Director of the
			 National Institutes of Health and the Director of the Eunice Kennedy Shriver
			 National Institute of Child Health and Human Development, shall review,
			 synthesize, conduct, or support research on the role and impact depictions of
			 girls and women in the media have on youth in the following areas:
				(1)The psychological,
			 physical, sexual, and interpersonal development of youth in the following
			 areas:
					(A)Cognitive areas
			 such as mental health, self-esteem, learning abilities, and problem solving
			 skills.
					(B)Physical areas
			 such as diet, nutrition, exercise, body image, substance abuse, and sleeping
			 and eating routines.
					(C)Social behavioral
			 areas such as relationships with peers, interactions with parents and family
			 members, aggression, high-risk behaviors, sexual behavior and development, and
			 positive social behaviors.
					(D)Academic
			 performance.
					(E)The perceptions
			 and attitudes of youth about the abilities, equity, appearances, and leadership
			 potential of girls and boys.
					(2)How the effects of
			 depictions in the media of girls and women vary from such depictions of boys
			 and men, and by race, ethnicity, and age group.
				(3)How the
			 sexualization and objectification of girls and women in media affects the
			 healthy development of girls and boys.
				(4)How food marketing
			 and obesity campaigns affect the body image, nutrition, and exercise of girls
			 and of boys, especially among youth with eating disorders.
				(5)Additional areas
			 as designated by the Secretary.
				(b)No
			 duplicationThe Secretary shall ensure that research activities
			 under this section do not duplicate other Federal research activities.
			(c)ReportsNot later than 2 years after the date of
			 the enactment of this Act, and annually thereafter, the Secretary shall prepare
			 and submit to the appropriate committees of the Congress a report that—
				(1)synthesizes the
			 results of—
					(A)research under
			 this section; and
					(B)other related
			 research by the private or public sector, including the Federal
			 Government;
					(2)disaggregates such
			 results by gender, race, age, and socioeconomic background;
				(3)includes a compendium of key existing
			 research on the role and impact of depictions of girls and women in the
			 media;
				(4)outlines gaps in research on the role and
			 impact of depictions of girls and women in the media and identifies areas where
			 future research is needed; and
				(5)identifies how
			 factors such as the format of media, length of exposure to media, age of youth,
			 and nature of parental involvement impact such results.
				5.National Task
			 Force on Girls and Women in the Media
			(a)PurposesThe
			 Federal Communications Commission shall convene a task force, to be known as
			 the National Task Force on Girls and Women in the Media, to develop voluntary
			 steps and goals for promoting healthy and positive depictions of girls and
			 women in the media for the benefit of all youth.
			(b)MembershipThe
			 Task Force shall include representatives of the media industry, nonprofit and
			 youth-serving organizations, academia and research entities, psychologists and
			 other child health professionals, Federal agencies, and any other public or
			 private entity designated by the Federal Communications Commission.
			(c)ResponsibilitiesThe
			 Task Force shall identify—
				(1)trends with
			 respect to how the media regulated by the Federal Communications Commission
			 portrays girls and women;
				(2)how such trends
			 impact the healthy growth and development of youth; and
				(3)voluntary measures
			 and goals that the public and private sectors can develop to promote healthy
			 and positive media depictions of girls and women for the benefit of all
			 youth.
				(d)Initial
			 meetingThe Federal Communications Commission shall ensure that
			 the Task Force holds its first meeting not later than 90 days after the date of
			 the enactment of this Act.
			(e)ReportNot
			 later than 1 year after the date of the first meeting of the Task Force, the
			 Federal Communications Commission shall submit a report to Congress that
			 contains—
				(1)the findings of
			 the Task Force under subsection (c); and
				(2)recommendations
			 for areas of improvement regarding depictions of girls and women in the
			 media.
				6.LimitationNotwithstanding any other provision of this
			 Act, the Secretary may not use amounts made available under this Act to conduct
			 or support activities or programs that are duplicative of activities or
			 programs otherwise carried out through the Department of Health and Human
			 Services or the Department of Education.
		7.DefinitionsIn this Act:
			(1)The term media includes
			 television programs, motion pictures, video games, music and music videos, the
			 Internet, social media, digital video recorders, cell phones, magazines,
			 newspapers, books, advertisements, and other emerging technologies designed for
			 communication, entertainment, education, or information.
			(2)The term
			 Secretary means the Secretary of Health and Human Services.
			(3)The term
			 sexualization means a circumstance when—
				(A)a person’s value
			 comes only from his or her sexual appeal or behavior, to the exclusion of other
			 characteristics;
				(B)a person is held
			 to a standard that equates physical attractiveness (narrowly defined) and
			 personal value with appearing, acting, and being sexy;
				(C)a person is
			 sexually objectified, or made into a thing for others’ sexual use, rather than
			 seen as a person with the capacity for independent action and decisionmaking;
			 or
				(D)sexuality is
			 inappropriately imposed upon a person.
				(4)The term Task Force means the
			 National Task Force on Girls and Women in the Media convened under section
			 5.
			8.Authorization of
			 appropriationsFor the purpose
			 of carrying out sections 3 and 4, there are authorized to be appropriated, in
			 addition to any other amounts available for such purpose—
			(1)$5,000,000 for fiscal year 2012, of
			 which—
				(A)$2,000,000 shall
			 be allocated to the program under section 3(a);
				(B)$2,000,000 shall
			 be allocated to the program under section 3(b); and
				(C)$1,000,000 shall
			 be allocated to the program under section 4; and
				(2)$2,000,000 for
			 each fiscal years 2013 through 2016, of which—
				(A)$500,000 shall be
			 allocated to the program under section 3(a);
				(B)$500,000 shall be
			 allocated to the program under section 3(b); and
				(C)$1,000,000 shall
			 be allocated to the program under section 4.
				
